Citation Nr: 1609158	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the right ear.  

3.  Entitlement to service connection for porphyria cutanea tarda.

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral knee disabilities. 

5.  Entitlement to service connection for stress fracture of the right third metatarsal, to include as secondary to service-connected bilateral knee disabilities.  

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected duodenal ulcer.

7.  Entitlement to a compensable rating for service-connected hearing loss of the left ear. 
8.  Entitlement to a rating in excess of 10 percent for tinnitus. 

9.  Entitlement to a higher rating for service-connected ACL reconstruction, MCL repair and meniscectomy of the right knee (right knee disability), currently evaluated as 10 percent disabling. 

10.  Entitlement to a higher separate rating for service-connected instability of the right knee, currently evaluated as 10 percent disabling. 

11.  Entitlement to a higher rating for service-connected ACL tear and chondromalacia of the left knee (left knee disability), currently evaluated as 10 percent disabling. 

12.  Entitlement to a higher separate rating for service-connected instability of the left knee, currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for back disability, stress fracture of the right third metatarsal, GERD, and porphyria cutanea tarda are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A December 1981 rating decision granted service connection for hearing loss of the left ear but did not grant service connection for hearing loss of the right ear.  The RO notified him of the rating decision and of his appellate rights.  No new and material evidence was received within one year of the rating decision and he did not appeal the determination; the decision became final.  

2.  The evidence received since the December 1981 rating decision relates to an unestablished fact necessary to substantiate the claim.  

3.  The Veteran does not have hearing loss of the right ear for VA compensation purposes.  

4.  The Veteran's hearing loss was manifested by no more than Level II for service-connected left ear and by Level I for non-service-connected right ear.  

5. The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under diagnostic code 6260 and does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted. 

6.  Since July 2012, the Veteran's right and left knee disabilities have been productive of painful motion, with extension to 0 degrees and flexion limited to no less than 90 degrees; and without ankylosis, impairment of tibia or fibula, or frequent episodes of locking, pain, and effusion.  

7.  Since July 2012, the Veteran's right and left knee disabilities have been productive of no more than slight instability.  





CONCLUSIONS OF LAW

1.  The December 1981 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  New and material evidence has been submitted to reopen the service connection claim for hearing loss of the right ear.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  Service connection for hearing loss of the right ear is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385, 4.85 (2015).   

4.  The criteria for a compensable evaluation for hearing loss of the left ear are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2015).

5.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 6260 (2015).  

6.  The criteria for the assignment of a disability rating in excess of 10 percent for range of motion of the right or left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260-5261 (2015).  

7.  The criteria for the assignment of a separate disability rating in excess of 10 percent for instability of the right or left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard August 2012 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records and post-service medical records are associated with the claims file.  Although a July 2012 medical opinion noted that the Veteran has an internist and urologist, there is no indication that any such records are pertinent to the Veteran's hearing loss, knee disabilities, or tinnitus.  He has been afforded several opportunities to identify pertinent outstanding treatment records.  He has stated that he has submitted all pertinent information and that he has no more outstanding medical evidence to submit.  See March 2014 statements.  Thus, the Board finds that VA adjudication of the appeal may go forward without any additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).   

The Veteran was afforded VA examinations in September 2012 and April 2014 to determine the severity of his bilateral knee disabilities and in September 2012 to determine his bilateral hearing acuity.  The examination reports are adequate to determine the severity of the Veteran's symptomatology as the examiner reviewed pertinet medical records, conducted an appropriate evaluation of the Veteran, and recorded examination findings as to the severity and the extent of the Veteran's symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The September 2012 examination report identified the severity of the Veteran's hearing loss and thus, this examination report is adequate in regards to the service connection claim for right ear hearing loss since this case turns on whether the Veteran has a current hearing loss disability.  Moreover, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  Here, there is no evidence that there has been a material change in the severity of the Veteran's hearing loss since he was last examined.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In regards to the bilateral knee disabilities, the September 2012 and April 2014 VA examination reports, when read together, are adequate as the reports specifically address the Veteran's bilateral knee symptomatology, flare-up history, and additional limitations of motion and functional loss.  Thus, the current medical evidence provides adequate information regarding the severity of the Veteran's bilateral knee and hearing loss disabilities.    

New and Material Evidence for Right Ear Hearing Loss 

The Veteran seeks to reopen his service connection claim for hearing loss of the right ear.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103 (2015).  

The Veteran filed a service connection claim for "ears" in March 1981 and he was afforded a VA examination in November 1981.  The examiner stated that the Veteran had hearing within normal limits of the right ear but he had high frequency hearing loss of the left ear.  The December 1981 rating decision considered the Veteran's service treatment records and VA examination report.  The rating decision granted service connection for left ear hearing loss but did not grant service connection for right ear hearing loss on the basis that even though he had in-service hearing loss, the November 1981 examination report noted that he had right ear hearing within normal limits.  

The Veteran was notified of the determination and his appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's service personnel records are now of record.  However, the newly associated personnel records are not pertinent to the Veteran's hearing loss claim as it provides no additional relevant information that was not previously of record at the time of the December 1981 rating decision.  38 C.F.R. § 3.156(c).  Thus, the claim should not be adjudicated on a de novo basis.     

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

New and material evidence has been submitted.  As noted above, the Veteran was not granted service connection for right ear hearing loss on the basis that the November 1981 examiner noted right ear hearing within normal limits.  The Veteran submitted a July 2012 private medical opinion that stated that he has right ear hearing loss of approximately 40 percent and this hearing loss is more likely than not related to service.  Additionally, the Veteran submitted a July 2012 audiologic report.  The report noted mild high frequency sensorineural hearing loss of the right ear.  This evidence is new as it was not of record at the time of the December 1981 rating decision.  This evidence is material as it relates to the unestablished fact of a right ear hearing loss diagnosis.  Even though this evidence does not show a hearing disability pursuant to VA regulations, this evidence is material as it would at least trigger VA's duty to assist by providing a medical examination.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Moreover, the July 2012 medical opinion specifically relates hearing loss of the right ear to service.  As such, the service connection claim is reopened.           

Service Connection Claim for Right Ear Hearing Loss 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The presence of a current disability is a requirement to establish a service connection claim.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The Veteran contends that he has a current hearing loss disability of the right ear that is related to service.  

In the instant case, the Veteran's service records document that he served in combat and that his military occupational specialty included infantry officer.  His April 1980 separation examination noted hearing loss of the right ear.  However, a November 1981 VA examination report noted that the Veteran's right ear hearing was within normal limits.    

In July 2012, the Veteran submitted a private medical opinion.  The examiner stated that the Veteran had 40 percent hearing loss of the right ear and that this was more likely than not related to service.  The examination report did not include an audiologic report and this medical opinion cannot establish that the Veteran has right ear hearing loss pursuant to VA regulations.  

The Veteran then submitted a July 2012 audiologic report.  Although it was noted that the Veteran had bilateral hearing loss, it is unclear from the report whether the Maryland CNC test was used and whether the Veteran had right ear hearing loss disability pursuant to VA regulations.  
      
The Veteran was afforded a September 2012 VA examination, which was conducted within two months of the July 2012 private medical evidence.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.  The examiner stated that the test results are valid for rating purposes.  This examination report reveals that the Veteran does not have a VA hearing loss disability of the right ear pursuant to 38 C.F.R. § 3.385.  

There is no additional pertinent evidence of record.  The Veteran's hearing acuity of the right ear have not met VA criteria for a finding of disability at any time during the appeal period.  Although the Veteran submitted a July 2012 private opinion and audiologic report which note bilateral hearing loss related to service, it is unclear from the audiologic report whether the report utilized the Maryland CNC test and whether the Veteran met the threshold set forth in 38 C.F.R. § 3.385.  Thus, the July 2012 audiologic report cannot establish that the Veteran has hearing loss disability of the right ear pursuant to VA regulations.  38 C.F.R. § 3.385; 4.85(a) (an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test).  Significantly, the Veteran was afforded a VA examination within two months of the July 2012 private medical evidence and the September 2012 VA examination report revealed that the Veteran does not have a VA hearing loss disability of the right ear pursuant to 38 C.F.R. § 3.385.  The Veteran has not contended that his hearing loss of the right ear has worsened since the September 2012 VA examination.  

The Board has considered the Veteran's lay statements that he has a right ear hearing loss disability related to service.  However, these lay statements cannot be considered competent evidence sufficient to establish that the Veteran's hearing acuity currently meets the definition of hearing loss disability set by law.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board cannot find that the Veteran has a hearing loss disability of the right ear pursuant to VA laws and regulations at any time during the pendency of the appeal.  

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of hearing loss disability that meets the criteria of 38 C.F.R § 3.385.  Accordingly, service connection for hearing loss of the right ear cannot be granted.

Higher Rating Claim for Left Ear Hearing Loss  

The Veteran contends that he is entitled to a compensable rating for his service-connected left ear hearing loss.  

The appeal period before the Board begins in July 2012, the date VA received the claim for an increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).    

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).  

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  Such are not applicable in this case.

On the September 2012 VA audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
15
10
15
40
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 84 percent in the left ear.  

The Veteran is not service-connected for right ear hearing loss and is therefore assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).  The average decibel loss was 30 in the left ear and the audiometry test results equate to Level II in the left ear using Table VI.  Applying the percentage ratings for hearing impairment found in Table VII, Level I in the right ear and Level II in the left ear does not result in a compensable rating. 

The Veteran's July 2012 private audiologic report does not appear to contain the Maryland CNC controlled speech discrimination test.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Regardless, the July 2012 audiologic report does not reveal results that would lead to designation higher than Level II or a compensable rating for service-connected left ear hearing loss.  

In evaluating the Veteran's claim for a higher rating, the preponderance of the evidence is against the assignment of a compensable rating for service-connected left ear hearing loss.  The Board acknowledges the Veteran's complaints regarding difficulty hearing.  To the extent that the Veteran's hearing is impaired, as the Veteran has asserted, the fact that his hearing acuity is less than optimal does not by itself establish entitlement to a compensable disability rating.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  Therefore, the preponderance of the evidence is against the claim and entitlement to a compensable evaluation is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's left ear hearing loss, which include difficulty hearing.  The rating criteria are therefore adequate to evaluate the hearing loss, and referral for consideration of an extraschedular rating is not warranted.

Higher Rating Claim for Tinnitus 

Because of the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran seeks an increased rating for his service-connected tinnitus, for which he is currently receiving a 10 percent rating under diagnostic code 6260.  This diagnostic code allows for a single 10 percent disability rating for tinnitus regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  No higher disability rating is available under the Rating Schedule.  Accordingly, as there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear or otherwise increase the Veteran's total compensation for his service-connected tinnitus, his claim for an increased rating must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    

Additionally, the evidence shows that the Veteran's symptomatology does not warrant referral for an extraschedular rating.  38 C.F.R. § 3.321(b)(1)(2015).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran described his tinnitus as intermittent and that he has daily episodes which last for a few minutes at a time.  See July 2012 VA examination report.  Here, the schedular rating criteria reasonably contemplate the Veteran's symptom of ringing in the ears.  Therefore, the Board finds that he does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.  

Higher Rating Claim for Left and Right Knee Disabilities 

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257 (2015).

Dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is rated under DC 5258.  The only rating under this DC is 20 percent.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a (2015).  

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2015).

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015).

With respect to the knee, separate ratings may be assigned for limitation of extension, limitation of flexion and for instability, if indicated by the evidence.  VAOPGCPREC 23-97 (July 1, 1997), VAOGCPREC 9-2004 (September 17, 2004).

Furthermore, in any rating claim, "staged ratings" are for consideration.   Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evidence and Analysis 

By way of background, a December 1981 rating decision granted service connection for right knee disability, assigning a 10 percent rating, and left knee disability, assigning a noncompensable rating.  The decision became final as the Veteran did not submit a notice of disagreement and no new and material evidence was received within one year.  

The appeal period before the Board begins in July 2012, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).    

In a November 2012 rating decision, the RO granted a 10 percent rating for left knee disability under diagnostic code 5261 effective July 16, 2012, as well as additional separate 10 percent ratings for right knee and left knee instability under diagnostic code 5257 effective July 16, 2012.  He now contends that his service-connected left and right knee disabilities are more severe than currently rated.  

The Veteran submitted a July 2012 private medical report regarding his left and right knee disabilities.  The report noted that "pain is performed to 90 degrees with pain," and that the Veteran had crepitus, clicking, and popping upon range of motion testing.  It was also noted that he had pain upon walking, weight bearing, and transitioning to a standing position.  He also reported instances of locking.  The doctor noted "some degree" of lateral instability.   

The Veteran was afforded a VA examination in September 2012.  He had flexion of both left and right knees to 140 degrees with no objective evidence of painful motion.  He had bilateral extension to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing and there were no additional limitations in range of motion following the repetitive-use testing.  It was noted that he had less movement than normal, excess fatigability, incoordination, and instability of station of both the left and right knees.  He had an anterior instability test of 2+ bilaterally (5-10 millimeters), but normal posterior and medial lateral instability tests.  He had no history of subluxation and reported no history of flare-ups.  It was noted that he had a meniscal tear of the right knee but that he does not have any residual signs or symptoms or frequent episodes of locking, pain, or effusion.  A September 2012 imaging report also noted no significant joint effusion.

The Veteran was again afforded a VA examination in April 2014.  The Veteran reported that his symptoms had not changed since his last evaluation in September 2012.  He did report a history of flare-ups of approximately 4 to 5 on a pain scale of 10.  He noted difficulty walking down stairs.  He had flexion of the bilateral knees to 130 degrees with no objective evidence of painful motion.  He had bilateral extension to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing and there were no additional limitations in range of motion following the repetitive-use testing.  It was noted that he did not have any functional impairments of the knees and that he did not have instability.  The examiner noted frequent episodes of joint pain on the right knee as a result of the meniscus condition but did not note a history of frequent locking or effusion.  

In light of this medical history, the Board finds that a disability rating in excess of 10 percent for limitation of motion and a separate disability rating in excess of 10 percent for instability for the left or right knee is not warranted. 

The Veteran is currently in receipt of a 10 percent rating for limitation of extension under diagnostic code 5261 for his left and right knee disabilities.  The July 2012 private medical opinion was silent as to the Veteran's specific limitation of extension.  The VA examination reports noted that the Veteran had extension to 0 degrees with no evidence of painful motion.  This is considered to be normal extension.  At no point during the appeal period has the Veteran's extension been limited to 15 degrees or more and thus, a higher rating under diagnostic code 5261 is not warranted. 

A rating under limitation of flexion, diagnostic code 5260, is not warranted.  At no point during the appeal period has the Veteran's flexion been limited to 60 degrees or less.  It appears that the July 2012 medical report indicated that the Veteran had bilateral flexion to 90 degrees with painful motion.  He had bilateral flexion to 140 degrees with no evidence of painful motion in September 2012 and bilateral flexion to 130 degrees with no evidence of painful motion in April 2014.  Although at times the Veteran was noted to have limited and painful motion, the medical evidence does not indicate that the Veteran had flexion limited to 60 degrees or less at any point during the appeal period.  As such, a rating under diagnostic code 5260 is not warranted. 

The Board acknowledges the Veteran's report of painful range of motion, difficulty weight bearing, flare-ups, and difficulty walking up and down stairs.  The Board further acknowledges the September 2012 examination report notation of excess fatigability, incoordination, and less movement than normal.  However, these symptoms, specifically the Veteran's reported functional limitations and flare-ups, were considered in the assignment of the 10 percent rating for limitation of extension.  As these symptoms are already compensated by the current 10 percent rating for limitation of extension, the Board finds that a higher rating is not warranted.  Moreover, both the September 2012 and April 2014 VA examination reports noted that there was no additional limitation of range of motion after repetitive use testing.  As such, a higher rating is not warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently in receipt of a separate 10 percent rating for slight instability of the right and left knee.  A higher rating for moderate or severe instability is not warranted.  The Veteran reported crepitus, clicking, and popping upon range of motion testing in July 2012.  The July 2012 medical opinion noted "some degree" of lateral instability.  The September 2012 VA examination reported noted anterior instability of 2+ bilaterally but he had normal posterior and medial lateral instability tests.  The April 2014 VA examination report did not note the presence of instability.  As such, the Board does not find that the Veteran's overall disability picture reflects moderate or severe instability at any time during the course of the appeal, especially in light of the July 2012 medical opinion's characterization of "some degree" of instability and the April 2014 examination report's notation of normal stability testing. 

Furthermore, a rating under diagnostic code 5258 is not warranted.  In July 2012, the Veteran reported that his knee would lock unpredictably at random.  Although the Veteran has a history of a meniscal tear of the right knee, the September 2012 and the April 2014 VA examiners noted no residual signs or symptoms.  The September 2012 examination report found no frequent episodes of locking, pain, and effusion.  An imagining report also found no significant joint effusion.  The April 2014 VA examination report noted a history of joint pain but did not note a history of frequent locking or effusion.  The Board finds that a rating under diagnostic 5258 is not warranted despite the Veteran's history of a meniscus tear of the right knee and reported symptoms similar to locking as the medical evidence does not show evidence of effusion or frequent episodes of locking.    

A higher rating under diagnostic code 5259 is also not warranted.  A rating under diagnostic code 5259 is warranted for the symptomatic removal of semilunar cartilage.  Here, both VA examiners noted that the Veteran does not have any residual signs or symptoms from his right knee meniscectomy.  Moreover, any symptoms of painful motion, clicking, and locking are already considered in the 10 percent rating for limitation of motion and the separate 10 percent rating for slight instability.     

Ratings under diagnostic codes 5256 and 5263 are also not warranted as there is no evidence of ankylosis or genu recurvatum.  Also the medical evidence does not warrant a higher rating under diagnostic code 5262 for impairment of the tibia and fibula.    

In reaching the decision that a disability rating in excess of 10 percent for limitation of extension and a separation disability rating in excess of 10 percent for instability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board further finds that a staged rating is not warranted in the present case for the above stated reasons.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

The Board finds that the rating criteria contemplates the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Although the Board acknowledges the Veteran's statements that he has difficulty walking, standing, and weight bearing, such complaints are contemplated by the rating schedule given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities.  Thun, 22 Vet. App. at 115.  Review of the record does not reveal an aggregate effect of the Veteran's service-connected disabilities so as to warrant an extraschedular referral.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The rating criteria are therefore adequate and referral for consideration of extraschedular rating is not warranted.  

Additional Consideration 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is employed on a full-time basis.  See July 2012 private medical opinion and October 2012 VA examination report.  


ORDER

New and material evidence has been submitted to reopen a service connection claim for hearing loss of the right ear. 

Service connection for hearing loss of the right ear is denied.  

A compensable rating for service-connected left ear hearing loss is denied. 

A rating in excess of 10 percent for tinnitus is denied. 

A rating in excess of 10 percent for right knee disability is denied. 

A rating in excess of 10 percent for right knee instability is denied. 

A rating in excess of 10 percent for left knee disability is denied. 

A rating in excess of 10 percent for left knee instability is denied.  


REMAND

The Veteran is seeking service connection for a back disability and stress fracture of the right third metatarsal as secondary to service-connected bilateral knee disabilities.  He contends that he now has disabilities of the back and right foot as a result of having an altered gait caused by his service-connected knee disabilities.  

In July 2012, the Veteran submitted a statement from his private doctor.  The doctor stated that his degenerative joint disease of the lumbar spine is more likely than not related to the injury to his lower extremities as a result of chronic and constant adaptation, altered gait, and weight shifting.  It was also noted that the Veteran tends to ambulate to the outside of his right foot.  The doctor opined that it is more likely than not that his right foot disability is related to orientation of the right foot during ambulation as a response to weight shifting and altered gait.  

The Veteran was afforded a VA examination in September 2012 in regards to these claims.  The examiner diagnosed the Veteran with a lumbosacral strain and stated that there is no pathophysiologic basis for the claim that a bilateral knee condition could lead to a lumbosacral strain.  This opinion needs clarification as it does not discuss the private doctor's diagnosis of degenerative joint disease of the lumbar spine and focuses solely on the diagnosis of lumbosacral strain.  

An explanation for the conclusion that there is no pathophysiologic basis for the Veteran's  bilateral knee disabilities to cause his back disability, also is needed, and given the Court's holding in El-Amin v. Shinseki¸ 26 Vet. App. 136, 140-41 (2013), it will be necessary to obtain an opinion as to whether the Veteran's bilateral knee disabilities aggravated his back disability. 

The El-Amin holding also makes it necessary to obtain an opinion whether the Veteran's knee disabilities aggravated the Veteran's claimed foot disorder.  Lastly in this regard, because  the Veteran's April 1980 report of medical history notes that he reported foot trouble after running approximately 15 to 20 minutes an additional medical opinion that considers this fact is needed.  

The Veteran is also seeking service connection for GERD, to include as secondary to service-connected duodenal ulcer.  Service treatment records include notations of the Veteran reporting indigestion and stomach problems.  See October 1976 and April 1980 records.  He is currently service-connected for duodenal ulcer.  The July 2012 private opinion noted that the Veteran has a current diagnosis of GERD and that this condition persisted since service.  The September 2012 VA examiner opined that the Veteran's duodenal ulcer and GERD have similar pathophysiology but that his duodenal ulcer did not cause the GERD.  However, the examiner did not consider whether the Veteran's GERD was directly related to service or whether the service-connected duodenal ulcer aggravated the GERD.  Additional opinion should be sought. 

The Veteran contends that he has porphyria cutanea tarda that is related to Vietnam service.  The Veteran's service treatment records reveal complaints of skin growths, warts, and skin "mold."  See October 1976, January 1977, and February 1978 records.  The July 2012 private doctor stated that the Veteran has dermatosis identified as porphyria cutanea tarda and that the Veteran reported having this dermatosis since Vietnam.  The doctor stated that this is likely due to Agent Orange exposure and thus, related to service.  The September 2012 VA examiner stated that the Veteran has had a diagnosis of porphyria cutanea tarda but noted that the date of diagnosis was unknown.  He stated that the Veteran currently has photosensitive lesions on the exposed areas of the extremities without pruritis.   

38 C.F.R. § 3.309(e) identifies porphyria cuanea tarda as a presumptive condition related to herbicide exposure.  However, 38 C.F.R. § 3.307(a)(6)(ii) states that the porphyria cutanea tarda must manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicide agent.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The claims file does not make clear the specific dates of the Veteran's service in the Republic of Vietnam.  Upon remand, the RO shall take appropriate action to confirm the specific dates of such service, and then have the Veteran examined to ascertain whether the Veteran's claimed skin disability may be related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any pertinent outstanding VA or private treatment records that should be associated with the claims file.  Such records should be sought. 

2.  Verify any dates of service in the Republic of Vietnam.  Provide specific dates, if possible.  

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his back and foot disorders.  The claims file should be made available to and reviewed by the examiner. 

The examiner should identify the Veteran's back and foot disorders found to be present. 

Then, the examiner should provide an opinion as to whether the Veteran's foot disorder is at least as likely as not related to service.  The examiner should consider the April 1980 service record which reported foot trouble after walking.  

The examiner should also offer an opinion as to whether the Veteran's foot disorder or back disorder is at least as likely as not caused or aggravated by his service-connected knee disabilities.  If the examiner is of the view there is no pathophysiologic basis for one disability to cause another, that conclusion should be explained.  The examiner should specifically consider the July 2012 medical opinion which states that the Veteran's altered gait impacted his back and foot, and review the September 2012 VA examination report.       

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of GERD. 

The examiner should note the Veteran is service connected for duodenal ulcer and that the service treatment records show reports of indigestion and stomach problems.  See October 1976 and April 1980 records.  The examiner should also review the November 1981 VA examination report which notes stomach pain and constant gas.  The examiner should also review the July 2012 private opinion which notes that GERD persisted since service, and the September 2012 opinion that the Veteran's duodenal ulcer did not cause GERD.  

Then, the examiner should opine as to whether it is at least as likely as not that the Veteran's GERD had its onset in service.  The examiner also should opine as to whether the Veteran's GERD is aggravated by his service-connected duodenal ulcer.  

5.  Then schedule the Veteran for a skin examination. 

The examiner should review the Veteran's file and identify the Veteran's current skin diagnoses.  The examiner then should offer opinions with respect to the following:  

Is it at least as likely as not that the Veteran had porphyria cutanea tarda during service, and if so when was it manifested.  

Is it at least as likely as not that the Veteran's diagnosed skin disorder(s) had its onset in service.  

In offering the opinions the examiner should note the October 1976, January 1977, and February 1978 service treatment records which reveal complaints of skin growths, warts, and skin "mold," as well as the April 1980 separation examination report which noted a normal skin evaluation.   

6.  Re-adjudicate the Veteran's claims.  If any are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case (SSOC). 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


